            Case 1:18-cr-00036-JPO Document 450 Filed 11/05/19 Page 1 of 1
 THOMPSON                        ATLANTA                CLEVELAND              DAYTON              WASHINGTON,   D.C.
   HINE                                    CINCINNATI               COLUMBUS            NEW YORK




VIA ECF

November 5, 2019

Honorable J. Paul Oetken
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Room 2101
New York, New York 10007

Re:     United States v. Cynthia Holder
        18 Cr. 36 (JPO)
        Outstanding Restitution Issues

Dear Judge Oetken:

We represent defendant Cynthia Holder in the above-referenced case. We submit this letter in
connection with the undecided restitution issues relating to Ms. Holder's sentence. In a letter
served and filed on November 4, 2019, counsel for David Britt presented arguments concerning
those restitution issues. In a letter served and filed on July 10, 2019, in his sentencing
memorandum served and filed on July 26, 2019, and in a letter served and filed on July 30, 2019,
counsel for David Middendorf presented arguments concerning those issues. On July 3, 2019,
we served and filed our sentencing memorandum which, among other things, also presented
arguments concerning those issues.

We join in the restitution arguments made by counsel for Messrs. Britt and Middendorf to the
extent they are applicable to Ms. Holder.



Respectfully submitted,



Norman A. Bloch
Attorney for Defendant Cynthia Holder

cc: Counsel of Record (via ECF)

NAB:nti




Norman.Bloch@ThompsonFline.com

 THOMPSON HINE LLP                 335 Madison Avenue                      www.ThompsonHine.com
 ATTORNEYS AT LAW                  12th Floor                              Phone 212.344.5680
                                   New York, New York 10017-4611           Fax 212.344.6101
